FILED
                            NOT FOR PUBLICATION                               NOV 19 2015

                                                                          MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 14-50301

              Plaintiff - Appellee,               D.C. No. 5:13-cr-00036-VAP-1

 v.
                                                  MEMORANDUM*
BRIAN BLURTON,

              Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                      Argued and Submitted October 22, 2015
                               Pasadena, California

Before:       KOZINSKI, IKUTA and OWENS, Circuit Judges.

      The district court erred by ordering restitution without disaggregating “the

losses, including ongoing losses, caused by the original abuse of [each] victim . . .

from the losses caused by the ongoing distribution and possession of images of that




          *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                              page 2
original abuse, to the extent possible.” United States v. Galan, No. 14-30145, slip

op. at 9 (9th Cir. Nov. 4, 2015).


      The restitution order is VACATED and the case is REMANDED for

further proceedings consistent with Galan.